Citation Nr: 0100751	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-17 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to reinstatement of improved disability pension 
benefits from November 1, 1997, based on unreimbursed medical 
expenses first reported in the calendar year 1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to April 
1946.

In January 1998, the Montgomery, Alabama, Department of 
Veterans Affairs (VA), Regional Office (RO) informed the 
veteran, via letter, that he was entitled to improved 
disability pension benefits for the period of November 1, 
1996 through October 31, 1997.  The letter specifically 
informed the veteran that his pension benefits would be 
terminated, effective November 1, 1997, because total annual 
family income, derived from Social Security Administration 
(SSA) benefits paid to him and his spouse, exceeded the 
maximum annual pension rate allowed by law.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 determination of the Montgomery VARO 
which denied the veteran's application to reopen his claim of 
entitlement to improved disability pension benefits based on 
unreimbursed medical expenses for calendar year 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
originating agency.

2.  In a January 1998 VA letter, the veteran was informed 
that his improved disability pension benefits were 
terminated, effective November 1, 1997, because his total 
annual family income, derived from the SSA benefits paid to 
him and his spouse, exceeded the maximum annual pension rate 
allowed by law.

3.  The notice letter informed him that "[i]f there is a 
reduction in income and you reopen your claim please complete 
the enclosed VA Form 21-0156-1, showing income received and 
expected for 12 months following termination and for the 
following 12 month period."

4.  In January 1999, the RO received the veteran's VA Form 
21-0156-1, Improved Pension Eligibility Verification Report 
(Veteran with no Children), which detailed his unreimbursed 
medical expenses paid in the calendar year 1998.

5.  In conjunction with his June 1999 notice of disagreement, 
the veteran submitted a VA Form 21-0156-1, which detailed 
unreimbursed medical expenses paid in the calendar year 1997.


CONCLUSION OF LAW

Reinstatement of improved disability benefits from November 
1, 1997, based on unreimbursed medical expenses first 
submitted by the veteran in the calendar year 1999, is not 
warranted.  38 U.S.C.A. §§ 1503, 5107 (West 1991); 38 C.F.R. 
§§ 3.272(g), 3.660(b)(1) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  This law rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.

The Board will apply the law cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000 (Apr. 10, 2000).  In the instant case, it 
is noted that the RO has already conducted a de novo review 
of the evidence.  In addition, the Board is satisfied that 
all relevant facts have been properly developed.  There is no 
indication in the record that there is any additional 
evidence that has not been associated with the claims file, 
and the Board finds he is not prejudiced by appellate review.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, no 
further development is required in order to comply with the 
VCAA.

Where there is a reduction or discontinuance of a running 
award of improved income, the reduction or discontinuance 
shall be made effective at the end of the month in which the 
increase occurred.  38 C.F.R. § 3.660(a)(2) (2000).

As noted above, the veteran was informed, via letter, that 
his improved disability pension benefits were terminated, 
effective November 1, 1997, because his total annual family 
income, derived from the SSA benefits paid to him and his 
spouse, exceeded the maximum annual pension rate allowed by 
law.  The letter specifically informed him that, "[i]f there 
is a reduction in income and you reopen your claim please 
complete the enclosed VA Form 21-0156-1, showing income 
received and expected for 12 months following termination and 
for the following 12 month period.  We have enclosed VA Form 
21-0510 which contains instructions to help you in completing 
this form."  See VA Letter to veteran, dated January 14, 
1998.

Consequently, the issue for consideration is whether the 
veteran's unreimbursed medical expenses paid during 1997 and 
1998, but first reported by the veteran in the calendar year 
1999, may be considered in calculating his countable income 
for restoring improved disability pension benefits from 
November 1, 1997.

The relevant facts with regard to this matter are not in 
dispute.  In January 1999, the RO received the veteran's VA 
Form 21-0156-1, Improved Pension Eligibility Verification 
Report (Veteran with no Children), which detailed his 
unreimbursed medical expenses paid in the calendar year 1998.  
In a May 1999 determination, the RO concluded that the 
veteran's 1998 unreimbursed medical expense could not be used 
to reduce his annual family income because he did not 
maintain continuous entitlement to pension benefits.  It was 
noted that there was a break in continuity because the 
veteran did not submit unreimbursed medical expenses for the 
entire calendar year 1997.  It was further noted that the 
veteran did report unreimbursed medical expenses only for the 
12-month period of October 1, 1996 through October 31, 1997; 
however, his next reporting period was from January 1, to 
December 31, 1997.

Under the applicable criteria, there will be excluded from 
the amount of a improved disability pension recipient's 
countable annual income any unreimbursed amounts which have 
been paid within the 12-month annualization period for 
medical expenses regardless of when the indebtedness was 
incurred.  Unreimbursed medical expenses will be excluded 
when certain requirements are met, including that they were 
paid by the veteran or spouse for medical expenses of the 
veteran, spouse or other qualifying family member and they 
will be in excess of five percent of the applicable maximum 
annual pension rate, but excluding increased pension because 
of need for aid and attendance or being housebound, as in 
effect during the 12-month annualization period in which the 
medical expenses were paid.  38 C.F.R. §§ 3.272(g)(1) and (2) 
(2000).  

Where pension was paid at a lower rate for a particular 12-
month annualization period based on anticipated or actual 
income, benefits otherwise payable may be authorized 
commencing the first of a 12-month annualization period as 
provided in in this paragraph.  In all other cases, benefits 
may not be authorized for any period prior to the date of 
receipt of a new claim.  38 C.F.R. § 3.660(b) (2000).  Where 
payments were not made or were made at a lower rate because 
of anticipated income, pension may be awarded or increased in 
accordance with the facts found but not earlier than the 
beginning of the appropriate 12-month annualization period if 
satisfactory evidence is received within the same or the next 
calendar year.  38 C.F.R. § 3.660(b)(1) (2000) (emphasis 
added).

The Board observes that the provisions of section 3.660 have 
a significant adverse impact on his present claim.  As noted 
above, payment of improved disability pension benefits to the 
veteran was terminated effective from November 1, 1997.  
Under the provisions of 38 C.F.R. § 3.660(b), the veteran was 
required to submit satisfactory evidence, i.e. a statement 
detailing his unreimbursed medical expenses, within the same 
calendar year (1997) or the next calendar year (1998).  He 
failed to do so.

Notwithstanding, in his notice of disagreement, the veteran 
argues that he had filed a report of unreimbursed expenses 
for the 12-month period of October 1, 1996 through October 
31, 1997.  He contends that VA never notified him that a 
second report from January through December 1997 was 
required, especially in view of the fact that this period 
covers almost all of the same period as his previous report.

However, the record discloses that the January 1998 VA letter 
specifically informed the veteran of his filing requirements, 
and provided him with a copy of the appropriate form for 
completion with instructions.

It is unfortunate that the forms detailing the veteran's 
unreimbursed medical expenses for 1997 and 1998 were not 
received by the RO until January and June of 1999, after the 
allowable time limits under section 3.660 had expired.  Under 
these circumstances, VA is precluded from authorizing 
benefits for any period prior to the date of receipt of the 
veteran's new application to reopen his improved disability 
pension claim.  Therefore, the originating agency correctly 
concluded that the veteran's unreimbursed medical expenses 
paid during 1997 and 1998, but first reported by the veteran 
in the calendar year 1999, may not be considered in 
calculating his countable income for restoring improved 
disability pension benefits from November 1, 1997.  38 
U.S.C.A. § 1503 (West 1991); 38 C.F.R. §§ 3.272(g), 3.660(b) 
(2000).  The evidence is not so evenly balanced that there is 
doubt on any material issue.  38 U.S.C.A. § 5107 (West 1991).


ORDER

Reinstatement of improved disability pension benefits from 
November 1, 1997, based on unreimbursed medical expenses 
first reported in the calendar year 1999, is denied.


		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

 

